Citation Nr: 0830499	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-33 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1955.  



This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims for service connection.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is not shown 
to be causally or etiologically related to service.

2.  The veteran's current bilateral tinnitus is not shown to 
be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 


5107, 5126 (West 2002 & Supp. 2005).  Under the VCAA, when VA 
receives a claim, it is required to notify the claimant and 
his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim; 
that VA will seeks to provide; and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the regional 
office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in December 2006, pertaining to 
the hearing loss claim, which fully addressed the entire 
notice element and was sent prior to the initial regional 
office decision in this matter.  An additional letter was 
sent in January 2007 pertaining to the tinnitus claim.  The 
letters informed him of the evidence required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.



There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in December 2006 and January 
2007, the regional office provided the veteran with notice as 
to what type of information and evidence was needed to 
establish a disability rating and the possible effective date 
of the benefits.  The regional office successfully completed 
the notice requirements with respect to the issues on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors to consider: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained the veteran's service medical records, private 
treatment records and two VA examinations pertinent to the 
issues on appeal in March 2007 and August 2007.  Neither the 
veteran nor his representative has identified any additional 
existing evidence that has not been obtained or is necessary 
for a fair adjudication of the claim.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he received damage to 
his hearing while working as a Plane Captain around 
reciprocating and jet engine airplanes in the Navy.

At the veteran's separation examination in April 1955, a 
hearing test was conducted and revealed normal hearing 
(15/15) levels in both ears on whispered voice testing.  It 
is not until December 1971, more than 15 years after 
discharge from service, that there is medical evidence of 
hearing loss.  Evidence of a prolonged period without 
apparent medical complaints can be weighed against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In March 2007, the veteran was afforded a VA examination.  
During this examination, the veteran reported a gradual onset 
of hearing loss that he first noticed in the 1970's.  On the 
authorized audiological evaluation in March 2007, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
65
65
LEFT
65
70
65
75

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 72 in the left ear.  The 
examiner stated there was moderate to severe sensorineural 
hearing loss at the right ear and moderately severe to severe 
sensorineural hearing loss at the left ear.  The examiner 
failed to provide an opinion as to the origin of the 
veteran's hearing loss and another VA examination was 
scheduled.  

In August 2007, the veteran was afforded an additional VA 
examination.  On the authorized audiological evaluation in 
August 2007, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
65
70
LEFT
60
65
65
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 65 in the left ear.  The 
examiner stated there was moderate to moderately severe 
sensorineural hearing loss.

The results from the VA examinations show current bilateral 
hearing loss as it is defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied.  However, the question remains 
whether a medical nexus exists between the current hearing 
loss and the veteran's claimed in-service noise exposure.

The evidence does not provide a competent medical nexus 
between the veteran's current bilateral hearing loss and 
service.  The examiner for the August 2007 VA examination 
opined that it was not likely that the veteran's hearing loss 
was the result of noise exposure in the military.  The 
rationale provided in support of the medical opinion was, in 
part, that the service records showed that the veteran was 
discharged in 1955 and that a December 1971 audiogram showed 
hearing within normal limits in the right ear and primarily 
mild hearing loss in the left ear.  There is no medical 
evidence providing an opinion to the contrary of record.  
Therefore, the Board finds that the preponderance of medical 
evidence is against a nexus between the veteran's current 
hearing loss and his in-service exposure to noise.

The Board recognizes the veteran's contentions, namely that 
during his work on plane engines he was exposed to loud 
noises.  Although the veteran has given his own opinion that 
his current hearing loss resulted from noise exposure during 
service, laypersons are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The examiner's 
medical opinion has greater probative value than the 
veteran's subjective opinion regarding the etiology of the 
hearing loss.

Additionally, the Board notes that the veteran contends the 
whisper test he received upon separation in 1955 was not an 
accurate measure of high frequency hearing loss and was not a 
sensitive measure of possible noise-induced hearing loss.  A 
whisper test does not provide frequency or other more 
detailed audiological information and therefore, does not 
rule out or confirm high frequency hearing loss.  
Nevertheless, even if the Board concedes that the whisper 
test results were unreliable, the competent and credible 
evidence still weighs against the veteran's claims.  Again, 
there is no indication within the service medical records 
showing that the veteran experienced any hearing loss at that 
time.  Further, the record is void of any evidence associated 
with hearing loss until approximately 16 years after service.  
More importantly, after reviewing the claims file, examining 
the veteran, and reviewing his medical history, a VA medical 
examiner opined that the veteran's hearing loss was not 
related to service.  

In sum, the Board acknowledges that the veteran has current 
bilateral hearing loss.  However, because of the absence of a 
medical nexus between his current hearing loss and active 
duty, the amount of time that elapsed since military service 
without treatment, and the medical opinion against the claim, 
the Board finds that the evidence is against a grant of 
service connection for bilateral hearing loss.

III.  Entitlement to Service Connection for Bilateral 
Tinnitus

As previously discussed, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

At the veteran's separation examination in April 1955, ears 
were noted as normal and there was no mention of tinnitus or 
ear problems.  The veteran stated during a VA examination in 
March 2007, that he first noticed tinnitus in the 1980's, 
approximately 25 years after service.  Evidence of a 
prolonged period without apparent medical complaints can be 
weighed against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

During the VA examination in March 2007 a diagnosis of 
tinnitus was not given.  However, tinnitus was diagnosed 
during the VA August 2007 examination.  While there is a 
current disability, there is no evidence to support a nexus 
between the veteran's claimed tinnitus and service.  During 
the August 2007 examination, the examiner opined that it is 
not likely that the veteran's tinnitus was a result of 
military noise exposure, noting that a private audiogram in 
December 1971 showed hearing within normal limits in the 
right ear and primarily mild hearing loss in the left ear.  
The examiner also noted that the veteran stated that his 
tinnitus began in the 1980's.  Therefore, the record contains 
no competent medical opinion that provides a nexus between 
service and tinnitus.  While the veteran has suggested that 
his current tinnitus is related to service, as a layperson, 
he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the Board acknowledges the veteran has a current 
disability of tinnitus.  However, because of the absence of 
medical evidence of a nexus between his current tinnitus and 
active duty, the amount of time that elapsed since military 
service without treatment and the medical opinion against the 
claim, the Board finds that the evidence is against a grant 
of service connection for tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


